Exhibit 99.1 Vision-Sciences, Inc. Announces $2.6 Million in Revenue for the First Quarter of Fiscal 2011 31% Sequential Revenue Growth ORANGEBURG, N.Y., August 11, 2010 – Vision-Sciences, Inc. (Nasdaq:VSCI) today announced results for its first quarter of fiscal 2011, ended June 30, 2010.For the first quarter of fiscal 2011, revenues were $2.6 million, a decrease of $0.7 million, or 21%, from the first quarter of fiscal 2010, ended June 30, 2009, primarily due to lower sales of ENT (“ear, nose and throat”) fiberscopes to Medtronic.These same revenues represent an increase of $0.6 million, or 31% sequential growth, compared to the fourth quarter of fiscal 2010, ended March 31, 2010. Loss from operations in the first quarter of fiscal 2011 was $2.4 million compared to $2.5 million in the first quarter of fiscal 2010, a decrease of $0.1 million. Warren Bielke, our interim Chief Executive Officer, stated “We are pleased with our first quarter results relative to our fourth quarter as it reflects our continued effort with driving top-line revenue growth and improving our margins. Sequential revenue growth of 31% is a good indicator of the progress we are making with selling our endoscopes to teaching hospitals and academic institutions.” Abbreviated results (in thousands, except for per share data and percentages) for the first quarter of fiscal 2011 and 2010 were as follows: Three Months Ended June 30, Difference % Net sales $ $ $ ) -21 % Loss from operations ) ) ) -4 % Net loss ) ) (1
